DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 3/04/2021 to claims 17, 26, and 27 have been entered. Claims 1-16, 22, and 24 are canceled. Claims 17-21, 23, and 25-28 remain pending, of which claims 17-20, 23, and 25-28 and are being considered on their merits. Claim 21 remains withdrawn from consideration at this time. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 26 have overcome the indefiniteness rejections of record, which are withdrawn. The instant amendments to claims 17 and 27 have overcome the obviousness rejections of record, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 17-20 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (PNAS (2002), 99(7), 4580-4585) in view of Suzawa et al. (Endocrinology (2000), 141, 1554-1559) and North et al. (2007, Nature, 447: 1007 – 1011), and as evidenced by Domen et al. (Chapter 2 in Regenerative Medicine (2006), Department of Health and Human Services, p13-34) and Kunikata et al (Digestive Diseases and Sciences, 47(4): 894–904).
The PGE2 EP4 receptor-selective compound(s) of claim 17 and 27 capable of increasing hematopoietic stem cell homing are read in light of the specification as PGE2 EP4 receptor-selective agonists. As chemical compounds and their functional properties are inseparable (see M.P.E.P. § 2112.01), a teaching of PGE2 EP4 receptor-selective agonists in the prior art will read on the hematopoietic stem cell homing functional property of claims 17, 19, 20, and 27 and the engraftment properties of claim 28 absent any showing to the contrary.
Yoshida teaches an in vitro method of contacting primary bone marrow cells with the EP4 receptor agonist, AE1-329, such as to increase mineralized nodule formation (p4583, paragraph starting “To corroborate these observations….”), reading in-part on claims 17 and 27 and reading on the embodiment of bone marrow hematopoietic stem cells for claim 18, and on claims 19, 20, and 28. In a separate embodiment, Yoshida teaches an in vitro method of contacting primary bone marrow cells with PGE2 or vehicle, and then washing the cells in PBS prior to a staining step to visualize mineralization (p4581, subheading “Bone Marrow Cell culture”), reading on the washing step of claim 17. Yoshida cites the teachings of Suzawa for the PGE2 EP1-EP4 receptor-
Regarding claims 17 and 27, Yoshida is silent if the primary bone marrow cells comprise hematopoietic stem cells. However, Domen teaches that cell of the bone marrow inherently comprising hematopoietic stem cells, which are identifiable by CD34+ expression (p22, paragraph spanning both columns). Therefore and absent any showing to the contrary, the primary bone marrow cells of Yoshida are expected to inherently comprise hematopoietic stem cells and so Yoshida as evidenced by Domen reads on the hematopoietic stem cells of claims 17 and 27.
Regarding claims 17 and 27, while Yoshida as evidenced by Domen does not teach washing the hematopoietic stem cells present in bone marrow cells in a single embodiment, It would have been obvious before the invention was made to add the cell washing step of Yoshida after the methods of contacting primary bone marrow cells with PGE2 EP4 receptor-selective agonists. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because Yoshida teaches the washing step in a separate embodiment directed towards methods of contacting primary bone marrow cells with PGE2. The skilled artisan would have been motivated to do so because while not expressed state by Yoshida, a washing step would be predictably advantageous to remove any trace quantities of the cell culture medium and PGE2 prior to the mineralization staining steps also taught by Yoshida.
Regarding claim 17 and 27, Yoshida does not teach the claimed concentrations of 0.001-10 µM of the PGE2 EP4 receptor-selective agonist, AE1-329. Regarding claim 
Suzawa that AE1-329 has a binding affinity (Ki) for the PGE2 EP4 receptor of about 0.0097 µM whereas PGE2 has a binding affinity of about 0.0031 µM (Table 1), reading in-part on claim 22. Suzawa teaches that AE1-329 enhances bone-resorbing activity in mouse calvaria cultures in a range of 0.01-10 µM (Fig. 1), reading in-part on claim 22.
North teaches the compound dmPGE2 acts through EP receptors in hematopoietic stem cells (HSCs) to regulate homeostasis and increase grafting (see abstract and bottom of col. 2 on page 1007). Kunikata is cited solely as evidence that dmPGE2 inherently targets EP2 and EP3/4 (see col. 2 on page 895). North teaches 6 million isolated bone marrow cells comprising HSCs were exposed ex vivo to 1 μM dmPGE2 for 2 hours before transplanting them into the lethally irradiated recipients such as to rescue/prevent lethality (see col. 2 on page 1008, supplementary methods after p1011 and particularly “Murine colony-forming units-spleen”, and Figure 4), reading on the transplantation of claim 26 and the cell number of claim 27. North teaches that the ex vivo-treated HSCs show enhanced engraftment and increased colony forming units as compared to negative controls (Fig. 4), reading on claims 22, 26, and 27. North envisions PGE2 would be useful in treating subjects suffering from bone marrow failure (p1010, paragraph starting “Patients undergoing bone marrow transplantation…”), reading in part on claims 22, 26, and 27.
Regarding claims 17 and 27, it would have been obvious before the invention was made to substitute the AE1-329 concentration range of North for the unspecified 2 EP1-EP4 receptor-selective agonists, because Suzawa teaches that a concentration range of 0.01-10 µM for the EP4 receptor agonist, AE1-329, is effective to elicit a biological response on mammalian cells in vitro, because PGE2 and AE1-329 have similar binding affinities for the PGE2 EP4 receptor and so provides a reasonable technical basis to extrapolate effective dosages from the long-acting PGE2 derivative taught by North (i.e. dmPGE2) to the AE1-329 of Yoshida. The skilled artisan would have been motivated to do so because North teaches that dmPGE2 (which in-part activates the PGE2 EP4 receptor as evidenced by Kunikata) increases engraftment of hematopoietic stem cells, and so the substitution of the concentration ranges would likely enhance hematopoietic stem cell engraftment of Yoshida’s cells in North’s irradiated subjects.
Regarding claim 26, it would have been obvious before the invention was made to further transplant the treated hematopoietic stem cells of Yoshida in view of North. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Yoshida as evidenced by Domen and North are directed towards hematopoietic stem cells and treating said stem cells with PGE2 EP4 receptor agonists. The skilled artisan would have been motivated to do so The skilled artisan would have been motivated to do so because North teaches that dmPGE2 (which in-part activates the PGE2 EP4 receptor as evidenced by Kunikata) increases engraftment of 
Regarding claim 27, it would have been obvious before the invention was made to substitute North’s hematopoietic stem cell number of at least 1 million or the unspecified bone marrow cell number (and comprising hematopoietic stem cells as evidenced by Domen) of Yoshida. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Yoshida as evidenced by Domen and North are directed towards hematopoietic stem cells and treating said stem cells with PGE2 EP4 receptor agonists. The skilled artisan would have been motivated to do so because North teaches that at least 1 million dmPGE2 treated-HSCs is effective to generate a smaller dosage of dmPGE2treated HSCs (i.e. 6 x 104) for administration to lethally irradiated subjects such that the dmPGE2 treated HSCs engraft and rescue/prevent lethality in the subjects.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida in view of Suzawa and North and as evidenced by Domen and Kunikata as applied to claim 17 above, and further in view of Foudi et al (2008, British Journal of Pharmacology 154: 1631–1639).
The teachings of Yoshida in view of Suzawa and North and as evidenced by Domen and Kunikata are relied upon as set forth above.  

Foudi teaches that 5-[(1E,3R)-4,4-difluoro-3-hydroxy-4-phenyl-1-buten-1-yl]-1-[6-(2H-tetrazo-1-5R-yl)hexyl]-2-pyrrolidinone (L-902688) is an effective PGE2 EP4 agonist at a concentration of 10 µM (see Table 1 on page 1635).
Regarding claim 23, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the 5-[(1E,3R)-4,4-difluoro-3-hydroxy-4-phenyl-1-buten-1-yl]-1-[6-(2H-tetrazo-1-5R-yl)hexyl]-2-pyrrolidinone (L-902688) of Foudi for AE1-329 of Yoshida because both compounds are both explicitly taught as being useful for THE SAME PURPOSE as PGE2 EP4 receptor agonists. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claims 17 and 23, it would have been obvious before the invention was made to further substitute the 10 µM dosage of 5-[(1E,3R)-4,4-difluoro-3-hydroxy-4-phenyl-1-buten-1-yl]-1-[6-(2H-tetrazo-1-5R-yl)hexyl]-2-pyrrolidinone (L-902688) as taught by Foudi, because when the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Foudi teaches that a 10 µM dosage of 5-[(1E,3R)-4,4-difluoro-3-hydroxy-4-phenyl-1-buten-1-yl]-1-[6-(2H-tetrazo-1-5R-yl)hexyl]-2-pyrrolidinone (L-902688) is sufficient to activate the PGE2 EP4 receptor, and so the burden is shifted back to Applicant to show the criticality of the claimed concentration range, see M.P.E.P. § 2144.05.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant’s arguments on pages 5-13 of the reply have been fully considered, but not found persuasive of error for the reasons given below. Applicant’s arguments on pages 5 through the top of page 9 are rendered moot by the withdrawal of the 35 U.S.C. § 112 and 103 rejections of record as necessitated by the instant amendments.
On pages 9-10 of the reply, Applicant alleges that the claimed methods as instantly amended produce unexpected results. This is not found persuasive of error for several reasons. First, any ability of PGE2 EP4 receptor-selective agonists to enhance hematopoietic stem cell homing is both latent to the methods of Yoshida and is also expressly suggested by North as cited above, and so any discovery of CXCR4 expression as a marker of cellular homing has been fully considered but is not germane as a secondary consideration at this time. Second and even assuming arguendo the disclosure sets forth unexpected results independent claims 17 and 27 are not reasonably commensurate in scope with the data proffered in the disclosure as the 2 EP4 receptor-selective agonists taught by the prior art. See (M.P.E.P. § 716.02(d)).
In response to applicant's arguments against the references individually on pages 11-13 of the reply, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, both Suzawa and North sets forth the claimed concentration range. Applicant’s arguments do not appear to address the specific rationale and motivation set forth by the examiner in rejecting the claims as prima facie obvious, and so the allegation of unpredictability on page 11 of the reply is not persuasive as a general allegation of error. Furthermore, Applicant’s arguments over Suzawa and North appear to bodily incorporate these references into Yoshida, which is an improper test for obviousness; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653